DETAILED ACTION
The Request for Continued Examination (RCE) filed on 12/8/2021 under 37 CFR 1.53(d) based on parent Application No. 16/997,588 is acceptable and a RCE has been established. An action on the RCE follows.

The Information Disclosure Statements filed on 12/08/2021, 12/12/2021, 01/10/2022, 01/18/2022, 02/08/2022, 02/16/2022 and 02/24/2022 have been considered.  

The claims remain amended according to the Examiner’s Amendment section of the Notice of Allowance dated 09/30/2021.

Claims 1-27 are pending in the application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-27 remain allowed for the reasons stated in the Reasons for Allowance section of the Notice of Allowance dated 09/30/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173